U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 T&G Apothecary, Inc. (Exact name of Registrant as specified in its charter) NEVADA 27-4588540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 906 Thayer Drive Gahanna, OH 43230 Nevada Agency and Transfer Company 50 West Liberty Street Reno, NV 89501 (Name and address of principal executive offices) (Name and address of agent for service) Primary Standard Industrial Classification Code Number: 2844 Registrant's telephone number, including area code:(702) 528-1806 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer || Accelerated filer || Non-accelerated filer || Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM PRICE SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (3) Common Stock 1,200,000 shares $12,000 $1.39 This price was arbitrarily determined by T&G Apothecary, Inc. (3) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Already paid THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: David S. Jennings, Esq. 330 Carousel Parkway, Henderson, Nevada 89014 Phone: (702) 595-5150 / Fax: (800) 731-6120 Table of Contents SUBJECT TO COMPLETION, Dated June 7 , 2011 PROSPECTUS T&G APOTHECARY, INC. 1,200,000 COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 1,200,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.01 per share. We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total $12,000 None $12,000 Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock are quoted on the Over-The-Counter Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”) formerly known as the National Association of Securities Dealers or NASD). The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes quoted on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is: June 7 , 2011 2 Table of Contents Table of Contents SUMMARY 5 RISK FACTORS 6 RISKS ASSOCIATED WITH OUR FINANCIAL CONDITION 6 Because we have no operating history, have incurred losses since our inception and expect to continue to incur losses, we may a limited basis for you to make an investment decision in our company and our ability to achieve profitably is questionable. 6 Because we have generated no revenues from our business and we will rely on investment funds to sustain our operations, if we are unable to raise additional capital, we may be forced to discontinue our operations. 6 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 7 RISKS ASSOCIATED WITH OUR BUSINESS MODEL 7 Because we currently lack fully developed products for sale, we may never be able to incur revenues to sustain our business. 7 Because we rely on third-party manufactures for our products, if we are unable to develop good relationships with these manufacturers or their ability to produce our products becomes constrained or unavailable to us, our business could suffer. 7 If we do not effectively implement measures to sell and compete with our products, we may never achieve revenues and you will lose your entire investment. 8 Because we may not succeed in establishing our products in the market, we may be prevented from acquiring customers and generating revenues. 8 If we experience any variation in the quality of our products or delay in our ability to fill orders that could harm our relationships with our customers. 9 Because competition in the beauty industry is highly competitive, there is no assurance that we will be successful in growing our business and achieving our objectives. 9 Because consumer preferences change, we will be forced to create innovative products to increase demand for our products. 9 Because of the instant recession, our business may be adversely affected by any continued downturn in our economy and other market factors outside of our control. 10 RISKS ASSOCIATED WITH MANAGEMENT AND CONTROL PERSONS 10 Because we are dependent on our executive officer for our success, the loss of key personnel could have a negative effect on our survival. 10 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 10 Because our President and Director, Carolyne Johnson, owns an aggregate of 62.5% of our outstanding common stock, investors may find that corporate decisions influenced by Ms. Johnson are inconsistent with the best interests of other stockholders. 11 Because our President and Director, Carolyne Johnson, owns an aggregate of 62.5% of our outstanding common stock, the market price of our shares would most likely decline if she were to sell a substantial number of shares all at once or in large blocks. 11 Because we are subject to additional regulatory compliance matters as a result of becoming a public company, which compliance includes Section 404 of the Sarbanes-Oxley Act of 2002, and our management has limited experience managing a public company, the failure to comply with these regulatory matters could harm our business. 11 RISKS RELATED TO LEGAL UNCERTAINTY 12 Because our products may be regulated at the state and federal level, we may be subject to administrative actions that could negatively affect our business. 12 3 Table of Contents If we are unable to avoid significant exposure to product liability claims, our business could be harmed. 13 We depend upon our trademarks and proprietary rights, and any failure to protect our intellectual property rights or any claims that we are infringing upon the rights of others may adversely affect our competitive position. 13 Because our Certificate of Incorporation and Bylaws and Nevada law limit the liability of our officers, directors, and others, shareholders may have no recourse for acts performed in good faith. 13 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 14 RISKS RELATED TO OUR SECURITIES 14 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 14 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 14 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 15 FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 15 DETERMINATION OF OFFERING PRICE 15 DILUTION 16 SELLING SHAREHOLDERS 16 PLAN OF DISTRIBUTION 17 LEGAL PROCEEDINGS 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 DESCRIPTION OF SECURITIES 21 INTERESTS OF NAMED EXPERTS AND COUNSEL 22 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 22 ORGANIZATION WITHIN THE LAST FIVE YEARS 23 DESCRIPTION OF BUSINESS 23 DESCRIPTION OF PROPERTY 26 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 28 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 28 EXECUTIVE COMPENSATION 30 FINANCIAL STATEMENTS 32 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 33 AVAILABLE INFORMATION 33 4 Table of Contents Summary We are engaged in the business of creating a pure, all natural personal care products line for women. The company has been developing its product line and is not a blank check company with the intention of entering into a business combination. Our principal executive offices are located in 906 Thayer Drive, Gahanna, Ohio 43230, and our telephone number is 702-528-1806 . We are a development stage company and have not generated any sales to date. As of February 28, 2011, we had $18,874 in current assets and $20,561 in current liabilities. Accordingly, we had a working capital deficit of $1,687 as of February 28, 2011. Since our inception through February 28, 2011, we have incurred a net loss of $4,687. We do not have enough cash to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. The Offering Securities Being Offered Up to 1,200,000 shares of our common stock, which includes all issued and outstanding shares with the exception of those held by our President and Director, Carolyne Johnson, who holds 5,000,000 shares of our common stock. Offering Price The offering price of the common stock is $0.01 per share.There is no public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. We intend to apply to the FINRA over-the-counter bulletin board, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so quoted and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Securities Issued and to be Issued 8,000,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President and Director, Carolyne Johnson, owns an aggregate of 5,000,000 shares of the common shares of our company (or 62.5%) and therefore has substantial control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data As of February 28, 2011 Cash $ Total Assets $ Liabilities $ Total Stockholders’ Equity (Deficit) $ Statement of Operations From inception on January 18, 2011 through February 28, 2011 Revenue $ 0 Net Income (Loss) $ 5 Table of Contents Risk Factors An investment in our common stock involves a high degree of risk.You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed.Currently, shares of our common stock are not publicly traded.In the event that shares of our common stock become publicly traded, the trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Risks Associated with Our Financial Condition Because we have no operating history, have incurred losses since our inception and expect to continue to incur losses, we may a limited basis for you to make an investment decision in our company and our ability to achieve profitably is questionable. We are an early-stage company with a no operating history and no revenues from operations. We have no final products ready for commercial sale. We have incurred net losses of $4,687 since our inception to February 28, 2011. The extent of our future operating losses and the timing of profitability are highly uncertain, and we may never achieve profitability. Our operations to date have been primarily focused on our formation, the hiring of our management team, developing our products, and planning our distribution and marketing efforts for the commercial launch of our products. We have yet to demonstrate that we can generate revenue from sales of our products, and we may never generate revenues from product sales to achieve profitability. Even if we do achieve revenues from our product sales, we expect that increased operating expenses will result in significant operating losses in the near term. Because we have generated no revenues from our business and we will rely on investment funds to sustain our operations, if we are unable to raise additional capital, we may be forced to discontinue our operations. Our cash requirements may vary materially from those now planned depending on numerous factors, including the results of our product development, sales activities, and various market conditions. Our current working capital is not sufficient to fund our capital requirements in the future. We will require additional capital to conduct our business activities. There can be no assurance that additional funds will be available on terms attractive to us or at all. If adequate funds are not available, we may be required to curtail our planned expansion and/or otherwise materially reduce operations. Even if such funds are available, there can be no assurance that our business will be successfully developed or received. If we are to sell additional shares, such sale will result in dilution to existing shareholders. Furthermore, there is no assurance that we will not incur debt in the future, that we will have sufficient funds to repay our future indebtedness, or that we will not default on any future debts, and thus jeopardize our business viability. Finally, we may not be able to borrow or raise additional capital in the future to meet our needs or to otherwise provide the capital necessary to conduct business and meet our business objectives, which might result in the loss of some or all of your investment in our common stock. 6 Table of Contents Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. We have earned no revenue since our inception, which makes it difficult to evaluate whether we will operate profitably.Operating expenses for the period from January 18, 2011 (date of inception) to February 28, 2011, totaled $4,687.We have incurred cumulative net losses of $4,687 since February 28, 2011. We have not attained profitable operations and are dependent upon obtaining financing or generating revenue from operations to continue operations for the next twelve months. As of February 28, 2011, we had cash in the amount of $2,474. Our future is dependent upon our ability to obtain financing or upon future profitable operations.We reserve the right to seek additional funds through private placements of our common stock and/or through debt financing. Our ability to raise additional financing is unknown. We do not have any formal commitments or arrangements for the advancement or loan of funds. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. As a result, there is an increased risk that you could lose the entire amount of your investment in our company. Risks Associated with Our Business Model Because we currently lack fully developed products for sale, we may never be able to incur revenues to sustain our business. We have not yet completed the development of our personal care products for women.We are in the process of negotiating a contract with Sensibility Soaps to develop our products, but an agreement has not been reached.There can be no assurance whatsoever that we will ever successfully develop and formulate the products upon which our business plan is based.As such, we may never generate revenues to sustain our business, and we are forced to rely on investment funds to sustain operations until we develop and market our products. Because we rely on third-party manufactures for our products, if we are unable to develop good relationships with these manufacturers or their ability to produce our products becomes constrained or unavailable to us, our business could suffer. We will not own or operate any significant manufacturing facilities. We will use third-party manufacturers and suppliers to manufacture substantially all of our products.It is likely that we will obtain these products from a limited number of manufacturers and other suppliers. Our business, prospects, results of operations and financial condition could be materially adversely affected if our manufacturers were to experience problems with product quality or delays in the delivery of the finished products or the raw materials or components used to make such product. We intend to negotiate an agreement with Sensibility Soaps to manufacturer our products.No such agreement is currently in place.We have discussed the matter with Sensibility Soaps and we believe an agreement will be possible in the future, but we cannot assure this will be the case. We expect that any such arrangements to be generally of short duration, or terminable upon request. If we are able to contract with Sensibility Soaps we will be at its mercy to manufacture our products in the manner and in the quantity we desire.Sensibility Soaps or another manufacturer may not be able to fulfill our demand as it arises, could begin to charge rates that make using their services cost inefficient or may simply not be able to or willing to provide their services to us on a timely basis or at all. In the event of any disruption or delay, whether caused by a rift in our relationship or the inability of our manufacturer to manufacture our products as required, we would need to secure the services of alternative manufacturers.We may be unable to procure alternative manufacturers at commercially reasonable rates and/or within a reasonably short time period and any such transition could be costly.In such case, our business, financial condition and results of operations would be adversely affected. 7 Table of Contents If we do not effectively implement measures to sell and compete with our products, we may never achieve revenues and you will lose your entire investment. We are currently early in the process of designing and developing our products. Our products are not yet ready for commercial sale. If and when we are satisfied that our products will compete effectively, we intend to begin the manufacture and distribution of our products to beauty product retailers. Our industry is predominantly an industry with several dominant companies with existing brands. As such, there is and will be significant competition for the limited space available on store shelves from which to sell our products. Additionally, we do not have contracts in place with any vendors to buy and/or sell our products. Also, due to our small size and limited potential volume in the near term, our larger and existing competitors may be able to obtain price advantages due to larger volume of sales in the same products. We have not achieved revenues, or taken active steps to develop a sales force to attain revenues.We have no experience in providing direct sales and service, nor do we have distributors of our products. Moreover, our sales and marketing efforts may not achieve intended results and therefore may not generate the revenue we hope to achieve. If we are not able to successfully address markets for our products, we may not be able to grow our business, compete effectively or achieve profitability. Because we may not succeed in establishing our products in the market, we may be prevented from acquiring customers and generating revenues. A significant element of our business strategy is to build market share by developing our products and establishing our brand name. Currently, we do not have a registered trademark or any other intellectual property. If we cannot develop and establish brand identity, we may fail to build a critical mass of customers required to acquire customers and generate revenues. Promoting and positioning our brand in the marketplace will depend largely on the success of our product development and related sales and marketing efforts, coupled with our ability to provide a consistent, high-quality products. To promote our brand, we expect that we will incur substantial expenses related to advertising and other marketing efforts. If our brand promotion activities fail, our ability to attract new customers and maintain our customer relationships will be adversely affected, and, as a result, our financial condition and results of operations will suffer. 8 Table of Contents If we experience any variation in the quality of our products or delay in our ability to fill orders that could harm our relationships with our customers. Our success depends upon our quality control and on our ability to deliver products in a timely manner. If our products are not delivered according to customers’ delivery deadlines or are found to be defective or not to specification, our relationships with our customers will suffer, our brands’ reputation would be harmed and we could lose our market share. We could also experience increased return rates or become subject to liability claims. These negative results would have a harmful effect on our business, results of operations and financial condition. Because competition in the beauty industry is highly competitive, there is no assurance that we will be successful in growing our business and achieving our objectives. The beauty industry is highly competitive and can change rapidly due to consumer preferences and industry trends.We compete primarily with global prestige beauty companies, many of whom have greater resources than we have and brands with greater name recognition and consumer loyalty than our brand. Our products also compete with new products that often are accompanied by substantial promotional campaigns. Our success depends on our products’ appeal to a broad range of consumers whose preferences cannot be predicted with certainty and are subject to change, and on our ability to develop new products through product innovations and product line extensions, which involve numerous risks. We may also incur increased expenses in connection with product development, marketing and advertising that are not subsequently supported by a sufficient level of sales, which could negatively affect our results of operations. These competitive factors, as well as new product risks, could have an adverse effect on our business prospects, results of operations and financial condition. Because consumer preferences change, we will be forced to create innovative products to increase demand for our products. Our success will depend, in part, upon our ability to develop and introduce different and innovative products. We must also be competitive in the areas of quality and health, although there can be no assurance of our ability to do so. There is no assurance that consumers will ever purchase or continue to purchase our product in the future. Product lifecycles for our brand may be limited to a few years before consumers’ preferences change. The beauty industry is subject to changing consumer preferences, and shifts in consumer preferences may adversely affect us if we misjudge such preferences. We may be unable to achieve volume growth through product and packaging initiatives. We also may be unable to penetrate new markets. If our revenues decline, our business, financial condition, and results of operations will be adversely affected. 9 Table of Contents Because of the instant recession, our business may be adversely affected by any continued downturn in our economy and other market factors outside of our control. Our business plan and success will be dependent on discretionary consumer spending. A significant downturn in the national economy, heightened inflation, and prolonged economic weakness in the spending of discretionary funds, could adversely affect our business, financial condition, and results of operations. Our growth depends significantly on continued economic growth in the markets where we sell our products. Because our products are considered cosmetic in nature, they are typically paid directly out of disposable income. As a result, an economic downturn in any of our markets could have an adverse effect on the sales and profitability of our products. Any reductions in consumer spending may adversely affect our business. In such an environment, our business, financial condition, and results of operations could be materially and adversely affected. Risks Associated with Management and Control Persons Because we are dependent on our executive officer for our success, the loss of key personnel could have a negative effect on our survival. Our success depends to a significant degree on the skills, experience and efforts of our executive officer, Carolyne Johnson.The loss of the services of this individual could harm our business.We do not have an employment agreement with Ms. Johnson, nor do we have life insurance on her.If she left our company or was seriously injured and unable to work, our business could be harmed. If we are unable to hire and retain key personnel, we may not be able to implement our business plan. Due to the specified nature of our business, having certain key personnel is essential to the development and marketing of the products we plan to sell and thus to the entire business itself. Consequently, the inability to hire and retain qualified individuals may have a substantial effect on our future success or failure. We may have to recruit qualified personnel with competitive compensation packages, equity participation, and other benefits that may affect the working capital available for our operations. Management may have to seek to obtain outside independent professionals to assist them in assessing the merits and risks of any business proposals as well as assisting in the development and operation of many company projects. No assurance can be given that we will be able to obtain such needed assistance on terms acceptable to us. Our failure to attract additional qualified employees or to retain the services of key personnel could have a material adverse effect on our operating results and financial condition. 10 Table of Contents Because our President and Director, Carolyne Johnson, owns an aggregate of 62.5% of our outstanding common stock, investors may find that corporate decisions influenced by Ms. Johnson are inconsistent with the best interests of other stockholders. Carolyne Johnson is our President, CEO, Treasurer and Director.She owns approximately 62.5% of the outstanding shares of our common stock. Accordingly, she will have an overwhelming influence in determining the outcome of all corporate transactions or other matters. The direction Ms. Johnson takes the company may differ from the interests of the other stockholders.Shee has sole power to decide every aspect of our business, including fundamental decisions like raising money, which could dilute your ownership in our company, spending investment funds and any future revenue, pursuing business direction, deciding her pay as an officer and director, deciding on what contracts to sign, and other important matters.These decisions may differ radically from the choices you would make as an investor in our company. Because our President and Director, Carolyne Johnson, owns an aggregate of 62.5% of our outstanding common stock, the market price of our shares would most likely decline if she were to sell a substantial number of shares all at once or in large blocks. Our President, CEO, Treasurer and Director, Carolyne Johnson, owns 5,000,000 shares of our common stock, which equates to 62.5% of our outstanding common stock.There is presently no public market for our common stock although we plan to apply for quotation of our common stock on the FINRA over-the-counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.If our shares are publicly quoted on the over-the-counter bulletin board, Ms. Johnson may at some point be eligible to sell her shares publicly subject to the volume limitations in Rule 144.The offer or sale of a large number of shares at any price may cause the market price to fall.Sales of substantial amounts of common stock or the perception that such transactions could occur may materially and adversely affect prevailing markets prices for our common stock. Because we are subject to additional regulatory compliance matters as a result of becoming a public company, which compliance includes Section 404 of the Sarbanes-Oxley Act of 2002, and our management has limited experience managing a public company, the failure to comply with these regulatory matters could harm our business. Our management and outside professionals will need to devote a substantial amount of time to new compliance initiatives and to meeting the obligations that are associated with being a public company and we may not successfully or efficiently manage this transition. Carolyne Johnson, our President, CEO, Treasurer and Director, has no experience running a public company.For now, she will rely heavily on legal counsel and accounting professionals to help with our future SEC reporting requirements.This will likely divert needed capital resources away from the objectives of implementing our business plan. These expenses could be more costly that we are able to bear and could result in us not being able to successfully implement our business plan. We expect rules and regulations such as the Sarbanes-Oxley Act of 2002 will increase our legal and finance compliance costs and make some activities more time-consuming than in the past. We may need to hire a number of additional employees with public accounting and disclosure experience in order to meet our ongoing obligations as a public company. Furthermore, after any applicable transition period for new public companies, Section 404 of the Sarbanes-Oxley Act of 2002 requires that our management report on, and our independent auditors to attest to, the effectiveness of our internal control structure and procedures for financial reporting in our annual reports on Form 10-K. Section 404 compliance efforts may divert internal resources and will take a significant amount of time and effort to complete. We may not be able to successfully complete the procedures and certification and attestation requirements of Section 404 by the time we will be required to do so. If we fail to do so, or if in the future our chief executive officer, chief financial officer or independent registered public accounting firm determines that our internal controls over financial reporting are not effective, we could be subject to sanctions or investigations by the SEC or other regulatory authorities. Furthermore, investor perceptions of our company may suffer, and this could cause a decline in the market price of our stock. Furthermore, whether or not we comply with Section 404, any failure of our internal controls could have a material adverse effect on our stated results of operations and harm our reputation. If we are unable to implement necessary procedures or changes effectively or efficiently, it could harm our operations, financial reporting or financial results and could result in an adverse opinion on internal controls from our independent auditors. 11 Table of Contents Risks Related to Legal Uncertainty Because our products may be regulated at the state and federal level, we may be subject to administrative actions that could negatively affect our business. The processing, formulation, manufacturing, packaging, labeling, advertising, and distribution of our products may be subject to federal laws and regulation by one or more federal agencies, including the FDA, the FTC, the Consumer Product Safety Commission, the United States Department of Agriculture, and the Environmental Protection Agency. These activities may also be regulated by various state, local, and international laws and agencies of the states and localities in which our products are sold. In the United States, the FDA does not have a premarket approval system for cosmetic products, and we believe we are permitted to market our products and have them manufactured without submitting safety or efficacy data to the FDA.However, the FDA may in the future determine to regulate our products or the ingredients included in our products as drugs or biologics, rather than cosmetics.If our products are deemed to be drugs or biologics, rather than cosmetics, we would be required to conduct clinical trials to demonstrate the safety and efficacy of our products in order to continue to market and sell them. In such event, we may not have sufficient resources to conduct any required clinical trials and we may not be able to establish sufficient efficacy or safety data to resume the sale of our products. Any inquiries by the FDA or any foreign regulatory authorities into the regulatory status of our products and any related interruption in the marketing and sale of our products could severely damage our brands and image in the marketplace. In the United States, FDA regulations govern, among other things, the advertising and promotion of our products.If the FDA determines that any of our marketing claims are false or misleading, or suggest a clinical benefit that is not supported in the studies we have done, we may be required to cease making the challenged marketing claims, issue corrective communications, pay fines, or stop selling products until the incorrect claims have been corrected. FDA or FTC enforcement actions regarding promotional claims, including warning letters, would also divert management attention and create public relations issues for our company. 12 Table of Contents If we are unable to avoid significant exposure to product liability claims, our business could be harmed. Unexpected and undesirable side effects caused by our products for which we have not provided sufficient label warnings could result in the recall or discontinuance of sales of some or all of our products. Unexpected and undesirable side effects could prevent us from achieving or maintaining market acceptance of the affected products or could substantially increase the costs and expenses in marketing new products. We may, in the future, be subject to various product liability claims resulting from those undesirable side effects caused by our products. Product liability claims may result in negative publicity regarding our company, brand or products that may harm our reputation and sales. In addition, if one of our products is found to be defective, we may be required to recall it, which may result in substantial expense, adverse publicity and loss of sales, which would substantially harm our brand. We do not currently maintain product liability insurance, and there is no guarantee that we will have coverage in the future sufficient to alleviate this risk. If we are sued for any harmful effects that may have been caused by our products, or any products we have used therein, we could suffer a significant financial loss. We depend upon our trademarks and proprietary rights, and any failure to protect our intellectual property rights or any claims that we are infringing upon the rights of others may adversely affect our competitive position. Our success depends, in large part, on our ability to protect our current and future brands and products and to defend our intellectual property rights. We cannot be sure that trademarks will be issued with respect to any future trademark applications or that our competitors will not challenge, invalidate or circumvent any existing or future trademarks issued to, or licensed by, us. Because our Certificate of Incorporation and Bylaws and Nevada law limit the liability of our officers, directors, and others, shareholders may have no recourse for acts performed in good faith. Under our Certificate of Incorporation, Bylaws, and Nevada law, each of our officers, directors, employees, attorneys, accountants and agents are not liable to us or the shareholders for any acts they perform in good faith, or for any non-action or failure to act, except for acts of fraud, willful misconduct or gross negligence. Our articles and bylaws provide that we will indemnify each of our officers, directors, employees, attorneys, accountants and agents from any claim, loss, cost, damage liability and expense by reason of any act undertaken or omitted to be undertaken by them, unless the act performed or omitted to be performed constitutes fraud, willful misconduct or gross negligence. 13 Table of Contents New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. The Sarbanes-Oxley Act of 2002 was enacted in response to public concerns regarding corporate accountability in connection with recent accounting scandals. The stated goals of the Sarbanes-Oxley Act are to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. The Sarbanes-Oxley Act generally applies to all companies that file or are required to file periodic reports with the SEC, under the Securities Exchange Act of 1934. Upon becoming a public company, we will be required to comply with the Sarbanes-Oxley Act. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in a series of rules and regulations by the SEC that increase responsibilities and liabilities of directors and executive officers. The perceived increased personal risk associated with these recent changes may deter qualified individuals from accepting these roles. As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We continue to evaluate and monitor developments with respect to these rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. Risks Related to Our Securities If a market for our common stock does not develop, shareholders may be unable to sell their shares. A market for our common stock may never develop. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. However, our shares may never be quoted on the bulletin board, or, if quoted, a public market may not materialize. If our common stock is not quoted on the bulletin board or if a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their own common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase our common stock. 14 Table of Contents Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination of Offering Price The $0.01 per share offering price of our common stock was arbitrarily chosen. There is no relationship between this price and our assets, earnings, book value or any other objective criteria of value. We intend to apply to the FINRA over-the-counter bulletin board through a market maker for the quotation of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934.We intend to file a registration statement under the Exchange Act concurrently with the effectiveness of the registration statement of which this prospectus forms a part. The selling price of $0.01 per share will be fixed until the shares are quoted on the over the counter bulletin board. If our common stock becomes so quoted and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. 15 Table of Contents Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding.Accordingly, there will be no dilution to our existing shareholders. Selling Shareholders The selling shareholders named in this prospectus are offering all of the 1,200,000 shares of common stock offered through this prospectus. In January of 2011, we completed a private placement and issued 3,000,000 shares of our common stock pursuant to Regulation D, Rule 504 of the Securities Act. All shares were issued at a price of $0.001 per share. We received proceeds of $3,000 from the offering. The selling shareholders purchased shares as an investment and not as a means to undertake a distribution.All shareholders are family, friends and business associates of the company and invested in the business pursuit of a developing and selling person care products for women. We are registering the shares for resale because we believe that financial transparency and potential future liquidity which may be afforded to holders of our common stock will make an investment in our common stock more attractive to investors in future attempts to raise capital.We believe that this will, in turn, better enable to us to implement and grow our business plan. The following table provides information regarding the beneficial ownership of our common stock held by each of the selling shareholders as of June 17 , 2011, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered by each; 3. the total number of shares that will be owned by each upon completion of the offering; 4. the percentage owned by each upon completion of the offering; and 5. the identity of the beneficial holder of any entity that owns the shares. The named parties beneficially own and have sole voting and investment power over all shares or rights to the shares, unless otherwise shown in the table.The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold.The percentages are based on 8,000,000 shares of common stock outstanding on June 17 , 2011. Name of Selling Shareholder Shares Owned Prior to This Offering Total Number of Shares to be Offered for Selling Shareholder Account Total Shares to be Owned Upon Completion of this Offering Percent Owned Upon Completion of this Offering George S. Bast 40,000 60,000 60,000 60% James Bauer 40,000 60,000 60,000 60% Bobbie Berry 40,000 60,000 60,000 60% Charles Berry 40,000 60,000 60,000 60% Craig Brinck 40,000 60,000 60,000 60% Rachel Brinck 40,000 60,000 60,000 60% Gina Gourley 40,000 60,000 60,000 60% Charles Gourley 40,000 60,000 60,000 60% Ben Grant 40,000 60,000 60,000 60% Brian Heim 40,000 60,000 60,000 60% Jason J. Heiob 40,000 60,000 60,000 60% Kami S. Heiob 40,000 60,000 60,000 60% Amanda M. James 40,000 60,000 60,000 60% Edward J. James Jr. 40,000 60,000 60,000 60% Kelly Johnson 40,000 60,000 60,000 60% Kurt J. Johnson 40,000 60,000 60,000 60% Emily L. Lang 40,000 60,000 60,000 60% Sarah M. Lashley 40,000 60,000 60,000 60% James D. Lashley 40,000 60,000 60,000 60% Thomas R. Lewis 40,000 60,000 60,000 60% Jon Owens 40,000 60,000 60,000 60% Stephen T. Porter 40,000 60,000 60,000 60% Alison M. Porter 40,000 60,000 60,000 60% Jacklyn Rosey 40,000 60,000 60,000 60% Jessica L. Rosey 40,000 60,000 60,000 60% Jessica L. Rossman 40,000 60,000 60,000 60% Rikki R. Schlensker 40,000 60,000 60,000 60% Carrie M. Sicking 40,000 60,000 60,000 60% Cheryl Stupprich 40,000 60,000 60,000 60% Jacob A. Werner 40,000 60,000 60,000 60% None of the selling shareholders; (1) has had a material relationship with us other than as a shareholder at any time within the past three years; (2) has been one of our officers or directors; or (3) are broker-dealers or affiliate of broker-dealers. 16 Table of Contents Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may from time to time be trading; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales, or; 5. in any combination of these methods of distribution. We intend to contact an authorized Over-The-Counter Bulletin Board market-maker for sponsorship of our securities on the Over-The-Counter Bulletin Board. The sales price to the public is fixed at $0.01 per share until such time as the shares of our common stock become quoted on the FINRA Over-The-Counter Bulletin Board or another exchange. Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board, public trading of our common stock may never materialize. If our common stock becomes quoted on the FINRA Over-The-Counter Bulletin Board, or another exchange, then the sales price to the public will vary according to the selling decisions of each selling shareholder and the market for our stock at the time of resale. In these circumstances, the sales price to the public may be: 1. the market price of our common stock prevailing at the time of sale; 2. a price related to such prevailing market price of our common stock, or; 3. such otherprice as the selling shareholders determine from time to time. The selling shareholders may also sell their shares directly to market makers acting as agents in unsolicited brokerage transactions.Any broker or dealer participating in such transactions as an agent may receive a commission from the selling shareholders or from such purchaser if they act as agent for the purchaser. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us.Such partners may, in turn, distribute such shares as described above. We are bearing all costs relating to the registration of the common stock.The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act of 1933 and the Securities Exchange Act in the offer and sale of the common stock.In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. not engage in any stabilization activities in connection with our common stock; 2. furnish each broker or dealer through which common stock may be offered, such copies ofthis prospectus, as amended from time to time, as may be required by such broker or dealer; and; 3. not bid for or purchase any of our securities or attempt to induce any personto purchase any of our securities other than as permitted under the Securities ExchangeAct. 17 Table of Contents Legal Proceedings We are not currently a party to any legal proceedings. Directors, Executive Officers, Promoters and Control Persons We have two executive officers and one director.As of June 7, 2011, these persons are as follows: Name Age Position Held with the Company Carolyne S. Johnson 63 President, Chief Executive Officer, Principal Executive Officer, Chief Financial Officer, Principal Financial Officer, Principal Accounting Officer, and Director Scott A. Stupprich 36 Secretary Set forth below is a brief description of the background and business experience of our executive officer s and directors. Carolyne S. Johnson, President, CEO, Treasurer and CFO Carolyne has been in business for over 43 years.She attended Eastern Kentucky University, where she studied English Literature.Carolyne also attended Community College of Southern Nevada where she studied American Sign Language.For the last 12 years, she has worked as a paralegal, specializing in corporate and securities work and has attended classes given by the SEC Institute in order to hone her skills in this area.Carolyne currently is President of CSJ Solutions, LLC, a company that assists new companies to incorporate in the various states and is resident agent for many of them in the State of Nevada. She worked at Language Access Network, Inc., a publicly traded company, as in-house paralegal in 2006 until 2008.Beginning March 2008, she began working at Capital City Energy Group, Inc. as a paralegal.Ms. Johnson is still acting as a subcontractor for them on a part-time basis but is focused on T&G Apothecary, Inc. The many years that Carolyne has spent in the corporate environment uniquely qualifies her to run our company.She has worked for many different types of industries ranging from chemical companies to law offices.The majority of her career in the last 20 years has been at a management level in all aspects including accounting, sales, marketing, as well as performing executive assistant duties to the CEO’s and Presidents of many of those companies.Between 1985 and 1991, Carolyne was the national sales manager of an industrial knife company.In this position she oversaw an outside sales force of 5 individuals and an inside sales force of 15.The job also entailed dealing with international knife manufacturers to negotiate contracts to purchase their knives for import.Once the contracts were secured, it was her responsibility to deal with the US Customs Department in order to clear the merchandise for transport to the United States, a tasks that requires a great deal of paperwork with excellent attention to detail. Carolyne has been manufacturing these products in her home for the female members of her family for many years.Her interest in the development of these products was due to the fact that the products readily available on the market were not only too expensive, the labels had ingredients that were not familiar to the average consumer, therefore you never knew exactly to what you were exposing your skin, in many instances causinga severe allergic reactions.All of the ingredients in T & G’s product line are items that are available in almost every home.There are no chemical preservatives. 18 Table of Contents Scott A. Stupprich, Secretary Scott served honorably in the U.S.Navy for 8 years beginning in 1993.While serving, he was awarded the Maritime Service Award. After leaving the Navy, Scott worked as a loan officer while he was studying Automotive and Furniture upholstery, starting his own business restoring classic automobiles. Scott began his apprenticeship for Peck, Hannaford, & Briggs Co. sheet metal in 2006 for and has recently completed it and is now a Journeyman. Simultaneously in 2007, he began a TwoCan Landscape business where is he currently its President and principal designer. Scott currently holds licenses as forklift operator, scissor lift operator, jig and articulated boom operator as well as powder actuated toll operator. Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws.Our officers are appointed by our board of directors and hold office until removed by the board. Family Relationships Scott Strupprich is the son of Carolyne Johnson. Aside from this, there are no family relationships between or among the directors, executive officers or persons nominated or chosen by us to become directors or executive officers. Significant Employees We do not currently have any significant employees aside from Carolyne Johnson. 19 Table of Contents Involvement in Certain Legal Proceedings During the past ten years, none of the following occurred with respect to our present or former director, executive officer, or employee: (1) any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (3) being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his or her involvement in any type of business, securities or banking activities; and (4) being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodities Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated. Security Ownership of Certain Beneficial Owners and Management The following table sets forth, as of June 7, 2011 , certain information as to shares of our common stock owned by (i) each person known by us to beneficially own more than 5% of our outstanding common stock, (ii) each of our directors, and (iii) all of our executive officers and directors as a group: Name and Address of Beneficial Owners of Common Stock Title of Class Amount and Nature of Beneficial Ownership 1 % of Common Stock 2 Carolyne Johnson 906 Thayer Drive Gahanna, OH 43230 Common Stock 5,000,000 Shares 62.5% Scott A. Stupprich 906 Thayer Drive Gahanna, OH 43230 Common Stock 0 Shares 0% DIRECTORS AND OFFICERS – TOTAL (Two Officers and One Director) 5,000,000 Shares 62.5% 5% SHAREHOLDERS NONE Common Stock 1. As used in this table, "beneficial ownership" means the sole or shared power to vote, or to direct the voting of, a security, or the sole or shared investment power with respect to a security (i.e., the power to dispose of, or to direct the disposition of, a security).In addition, for purposes of this table, a person is deemed, as of any date, to have "beneficial ownership" of any security that such person has the right to acquire within 60 days after such date. 2. The percentage shown is based on denominator of 8,000,000 shares of common stock issued and outstanding for the company as of June 7 , 2011. 20 Table of Contents Description of Securities Our authorized capital stock consists of 100,000,000 shares of common stock, with a par value of $0.001 per share. As of June 7 , 2011, there were 8,000,000 shares of our common stock issued and outstanding.Our shares are held by thirty-one (31) stockholders of record. Common Stock Upon liquidation, dissolution or winding up of the corporation, the holders of common stock are entitled to share ratably in all net assets available for distribution to shareholders after payment to creditors. The common stock is not convertible or redeemable and has no pre-emptive, subscription or conversion rights. There are no conversion, redemption, sinking fund or similar provisions regarding the common stock. Each outstanding share of common stock is entitled to one vote on all matters submitted to a vote of shareholders. There are no cumulative voting rights. Each shareholder is entitled to receive the dividends as may be declared by our sole director out of funds legally available for dividends and, in the event of liquidation, to share pro rata in any distribution of our assets after payment of liabilities. Our sole director is not obligated to declare a dividend. Any future dividends will be subject to the discretion of our sole director and will depend upon, among other things, future earnings, the operating and financial condition of our company, its capital requirements, general business conditions and other pertinent factors. It is not anticipated that dividends will be paid in the foreseeable future. There are no provisions in our Articles of Incorporation or our Bylaws that would delay, defer or prevent a change in control of our company. Dividend Policy We have never declared or paid any cash dividends on our common stock.We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. 21 Table of Contents Nevada Anti-Takeover Laws Nevada Revised Statutes sections 78.378 to 78.379 provide state regulation over the acquisition of a controlling interest in certain Nevada corporations unless the articles of incorporation or bylaws of the corporation provide that the provisions of these sections do not apply.Our articles of incorporation and bylaws do not state that these provisions do not apply.The statute creates a number of restrictions on the ability of a person or entity to acquire control of a Nevada company by setting down certain rules of conduct and voting restrictions in any acquisition attempt, among other things. The statute is limited to corporations that are organized in the state of Nevada and that have 200 or more stockholders, at least 100 of whom are stockholders of record and residents of the State of Nevada; and does business in the State of Nevada directly or through an affiliated corporation. Because of these conditions, the statute currently does not apply to our company. Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. David Jennings, Esq., our independent legal counsel, has provided an opinion on the validity of our common stock. Mr. Jennings address is 330 Carousel Parkway, Henderson, Nevada 89014. Sadler Gibb & Associates, has audited our financial statements included in this prospectus and registration statement to the extent and for the periods set forth in his audit report. Sadler Gibb & Associates has presented his report with respect to our audited financial statements. The report of Sadler Gibb & Associates is included in reliance upon his authority as an expert in accounting and auditing. Disclosure of Commission Position of Indemnification for Securities Act Liabilities Our articles of incorporation provide that we will indemnify an officer, director, or former officer or director, to the full extent permitted by law. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act of 1933 is against public policy as expressed in the Securities Act of 1933, and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction.We will then be governed by the court's decision. 22 Table of Contents Organization within the Last Five Years We are engaged in the business of creating a pure, all natural personal care products line for women. Our principal executive offices are located in 906 Thayer Drive, Gahanna, Ohio 43230, and our telephone number is 614-519-2171. Carolyne Johnson, our President, CEO, CFO and Director, is a person that may be described as a “promoter” as defined in Rule 405 of the Securities Act by virtue of her role in founding and organizing our company. Our fiscal year end is December 31. Description of Business Business Overview We were incorporated on January 17, 2011, as T&G Apothecary, Inc. The business was founded by our President, Carolyne S. Johnson, with her vision of creating a pure, all natural personal care products line for women. Our business plan is to develop and market a 100% USDA Certified Organic personal care product line for women. We are currently in the process of negotiating an agreement with Sensibility Soaps, based in Pennsylvania, to develop our product line containing high quality certified USDA Organic ingredients. We are also considering other firms as well for this work. We decided to use natural ingredients as an alternative to the synthetic ingredients prevalent in personal care products today. We hope to develop products with only the best ingredients from Sensibility Soaps’ trusted suppliers and we intend to establish formulations using fresh, pure, and safe ingredients that appeal to women. Our products are inspired by many growing trends, but most specifically consumers seeking new, intriguing, formulations which promote well-being either through the principles of natural therapy, or simply for the pleasure the natural aromas the products will bring. Moreover, there is an increasing awareness among consumers of the benefits in using organic and natural products. We intend to differentiate our products by using 100% USDA Organic ingredients. Unlike many other companies, our use of natural ingredients will not entail using a small portion of natural ingredients to tout the product as “natural.” Our products are created to support optimal benefit to the users by containing ingredients that make a difference. We intend for our products to have the following characteristics: § Moisturizing, non-irritating, softening, cleansing and nourishing § 100% USCA Certified organic § No synthetic preservatives, colors or fragrances § No Sodium Laureth (Lauryl) Sulfate to irritate skin (we use coconut oil to lather) § No Petro-chemicals, lanolin or mineral oil 23 Table of Contents Our Products Our plan is to develop customized formulas, and manufacture and market a line of Organic Personal Care Products in the women’s segment of the personal care product market. We intend to use ingredients that are certified organic and that yield high concentrations of minerals, vitamins, and nutrients. The raw materials are readily available in retail stores. The Company intends to sell five (5) initial products, which are described in more detail below. We expect that these products will be available for our online retail launch, which is currently scheduled to take place in March 2012. Rose Bath Salts 1. ½ Cup unscented liquid soap (such as Dr. Bonner’s Baby Mild Liquid Soap that you can get from their website (DrBonners.com) 2. 1 Tablespoon light oil, such as canola, sunflower or sweet almond 3. ¼ Cup hibiscus or raspberry tea (to establish the pink color) – DO NOT USE FOOD COLORING, IT WILL DYE YOUR SKIN 4. 6 Cups Epsom salts 5. Handful pink rose petals Stir soap, oil and tea together.Pour over the salts and stir until evenly coated.Spread salts on a cookie sheet covered with a paper towel.Air-dry overnight or until salts feel dry.Gently mix in the rose petals.Pour into a pretty container. Sprinkle a handful of the scented salts under warm running water while you draw a bath, then relax in the luxuriously fragrant suds. Mocha Facial Scrub 1. ¼ Cup finely ground coffee 2. ¼ Cup baking soda 3. ¼ Cup cocoa powder 4. ½ Cup powdered milk Stir all ingredients together and pour into a pretty, re-closable jar. Massage a small scoop of the scrub over damp, freshly washed skin.For an extra-gentle scrub, add a few drops of water to the scrub in your hand. Lemon Sugar Exfoliating Body Scrub 1. 1 Cup sugar 2. 1 Cup Epsom salts 3. 1 teaspoon lemon juice 4. Zest of approximately 4 – 7 lemons 5. 6 Tablespoons olive, sweet almond or grapeseed oil (I usually use olive oil) Stir all ingredients together and place scrub in a pretty container with an air-tight lid. Use while in the shower.Get newly washed skin damp, turn off the water and massage scrub over your body.Rise and pat dry. 24 Table of Contents Oatmeal Cookie Bath 1. 2 Cup rolled oats or plain, instant oatmeal 2. 1 Cup baking soda 3. 1-1/2 Teaspoon ground cinnamon 4. 2-1/2 Tablespoons vanilla extract In blender, mix all ingredients until soft and powdery.Place the powder in a pretty container with an air-tight lid. Pour a scoop of powder under warm, running water while you draw your bath.Relax and soak in the soothing, cookie-scented water. Sparkly Bath Bombs 1. 4 drops peppermint essential oil,OR 1-1/2 teaspoons peppermint extract 2. 2/3Cup light oil, such as almond, canola or sunflower 3. 1 Cup baking soda 4. 1 Cup citric acid powder (found in health-food stores) 5. ½ Cup cornstarch 6. Silver and blue (or you can use other colors if you want) sprinkles (like the ones you use in decorating the tops of cookies or cakes). Blend the essential oil into the light base oil.Combine baking soda, acid powder, cornstarch and oil until it forms crumbly dough that holds together when squeezed.Shake sprinkles into the bottom of any shape mold you have chosen (I usually use stars).On top of the sprinkles press enough of the mixture to pack it in pretty tight.Let the molds set overnight.Gently turn the molds over onto a flat surface and release the mold.Allow to air-dry for several hours.Place in an attractive gift box. Plop one of the bombs into a tub of warm water, soak and enjoy. Development, Manufacturing and Distribution Our officer and director, Carolyne Johnson, has developed a number of women care products, based in part on the above ingredients, using a unique blend of different raw materials. We consider these formulations unique ; however, we have no patents pending for our formulations. Currently, we do not have a registered trademark or any other intellectual property . Our products, while largely formulated with the base of unique ingredients, are still in the development phase. We are currently in the process of finalizing our product formulations with the help of Sensibility Soaps.We intend to use this firm to provide us with a commercial ready batch of each of our five products.We intend to sample each finalized product and complete the process of choosing all the peripheral items involved in the manufacturing and marketing process, including: the shape and size of the product containers; the types of caps; the packaging; the logo and label designs; and unit cartons. We intend to use Whip-Smart Development to handle our packaging design. In prestige markets, more than any other, the package is the product.We also plan to utilize their diverse in-house and facility resources, where they will integrate brand development, package design and manufacture of the actual boxes and bottles our products will be showcased in. We have been in discussions with Whip-Smart over the various pricing and decorative options for product presentation.We have yet not entered into an agreement with Whip-Smart. 25 Table of Contents We have recently developed our online store for distribution. The website is at www.tgapothecary.com, but it is still under construction.The only section that has yet to be added is the shopping cart, once our products are manufactured.There will be no additional operational expenses with adding this section to the website as it was already included in the website expense. We are in the process of defining the launch schedule and the promotional events that will surround it. We expect our products to be available on the website in March 2012, although a definitive launch date has yet to be determined.Following our online launch, we intend to locate and negotiate with distributors to develop additional channels for our product. Competition Among all the brands found in this industry, we consider our closest competitor to be Burt’s Bees. Burt’s Bees is a natural line that reflects our product concept and closely resembles our proposed product line. The concept and creation of the Burt’s product line, like ours, is an extrapolation on the benefits of the antioxidants, polyphenols, and organic and natural ingredients. The advantage of Burt’s over our proposed product in the marketplace at this time is two fold: (a) they have been on the market for over a decade and have grown to be a global brand with distribution outlets all over the world; and (b) they serve a larger target audience with a lower price point than we anticipate. The prime difference between Burt’s and our proposed product line is expected to be based on the market segment and Certified Organic quality of ingredients that will be included in our products. Unlike Burt’s, who is segmented in the mass market, we expect our product line to be sold in the prestige market online. This marketrefers to companies such as La Mer, Sisleya, Naturra Bisse, Fresh, Orlane, Z. Bigatti, and La Prairie that have luxurious products with very decorative and expensive containers.Therefore, the containers are key to our products’ success as well. Further, our brand will use only the highest quality USDA Certified Organic ingredients available, including extracts, producing a highly concentrated preparation of antioxidant polyphenols. We have also created our own unique complex that encapsulates a variety of selected Organic antioxidant ingredients to be effectively delivered directly to the skin without compromising their integrity. We are also using our own uniquely innovative raw materials derived from Certified Organic farmers, to process as opposed to only using commercially available raw materials. Our product line will also be packaged in high quality containers with inviting labels, versus the lesser quality plastic tubes and bottles used by Burt’s. 26 Employees The only current employee is Carolyne S. Johnson and she works full-time. Government Regulations We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations of the personal care industry in the United States. We are subject to the laws and regulations of those jurisdictions in which we plan to sell our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the development, manufacture, and sale of our products in the United States is not subject to special regulatory and/or supervisory requirements. Description of Property We do not own any real property used in the operation of our current business. We maintain our corporate office in 906 Thayer Drive, Gahanna, Ohio 43230 at the home of our officer and director.The space is provided free of charge and is equipped with a fax machine, printers, computers, phone, desk, and filing cabinets. Management’s Discussion and Analysis of Financial Condition and Results of Operations Historical results and trends should not be taken as indicative of future operations. Management's statements contained in this report that are not historical facts are forward-looking statements. Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words "believe," "expect," "intend," "anticipate," "estimate," "project," "prospects," or similar expressions. The Company's ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on the operations and future prospects of the Company on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. 27 Table of Contents Plan of Operation We believe it will take Whip-Smart approximately 10 – 12 weeks to design the final packaging, obtain our approval and produce the prototypes of each of the packages for final approval.At this time we will also finalize the choices of shape and size of the product containers, the types of caps, as well as the logo and label design. After the complete packaging has been approved, Whip-Smart will begin production of the initial quantities we have determined that will give us a good indication of how the products will be received in the market.This step of the process should be completed in approximately 6 weeks. The contract with Sensibility Soaps has been put on hold while we entertain a proposal from another company, Coughlan Products, LLC in New Jersey.We anticipate receiving their proposal within the next 15 working days.Once the decision has been made as to which company we will sign a contract with, the packaging Whip-Smart has produced will be sent to that company’s facility to begin the process of producing the products and filling the containers for the initial sampling of the final product.Once everything has been approved, we will begin the production of the first batch of all 5 of our products.We anticipate that these steps will be completed in another 4 - 6 weeks. During this time, we will be researching pricing of similar products.We want to make sure our prices are affordable to all women, not just the ones with a large amount of discretionary income.Typically, products of this nature and especially ones that carry the “organic” seal, command a higher price than others. Our estimated cost to bring the products to the completion and available for sale is at least $200,000. Initially, we intend to keep the number of employees to a bare minimum.We will bring employees on as we determine they are needed.Therefore, the day-to-day operation will be completed by our president, Carolyne Johnson.Ms. Johnson will coordinate with our packaging and manufacturing companies to make sure each step is on schedule for completion, and she will oversee the normal tasks that are typical to the everyday functions of a company. 28 Results of Operations for the Period From Inception January 18, 2011 through February 28, 2011 We generated no revenue for the period from January 18, 2011 (Date of Inception) until February 28, 2011. Our Operating Expenses during this period equaled $4,486, consisting of mainly professional fees along with organizational costs and bank charges. We, therefore, recorded a net loss of $4,687 for the period from January 18, 2011 (Date of Inception) until February 28, 2011. We anticipate our operating expenses will increase as we implement our business plan. The increase will be attributable to expenses to implement our business plan, and the professional fees to be incurred in connection with the filing of a registration statement with the Securities Exchange Commission under the Securities Act of 1933. We anticipate our ongoing operating expenses will also increase once we become a reporting company under the Securities Exchange Act of 1934. Liquidity and Capital Resources As of February 28, 2011, we had total current assets of $18,874, consisting of Cash in the amount of $2,474, Restricted Cash of $13,900, and Prepaid Expenses in the amount of $2,500. We had current liabilities of $20,561 as of February 28, 2011.Thus, we have a working capital deficit of $1,687 as of February 28, 2011. Operating activities used $5,001 in cash for the period from January 18, 2011 (Date of Inception) until February 28, 2011. Our net loss of $4,687 represented most of our negative operating cash flow while our Prepaid Expenses of $2,500 represented the rest, offset mainly by accounts payable of $1,985. Financing Activities during the period from January 18, 2011 (Date of Inception) until February 28, 2011 generated $18,375 in cash during the period. On January 19, 2011 we entered into a Promissory Note Agreement whereby we received $18,375 from our officer and director, Ms. Johnson.The note accrues interest at a rate of 10.0% per annum, is unsecured and is due on demand.As of February 28, 2011, we had accrued interest payable of $201. As of February 28, 2011, we have insufficient cash to operate our business at the current level for the next twelve months and insufficient cash to achieve our business goals.The success of our business plan beyond the next 12 months is contingent upon us obtaining additional financing. We intend to fund operations through debt and/or equity financing arrangements, which may be insufficient to fund our capital expenditures, working capital, or other cash requirements. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. We are registering the shares for resale because we believe that financial transparency and potential future liquidity which may be afforded to holders of our common stock will make an investment in our common stock more attractive to investors in future attempts to raise capital.We believe that this will, in turn, better enable to us to implement and grow our business plan. 29 Table of Contents Off Balance Sheet Arrangements As of February 28, 2011, there were no off balance sheet arrangements. Certain Relationships and Related Transactions Aside from the below, none of the following parties has, since our date of incorporation, had any material interest, direct or indirect, in any transaction with us or in any presently proposed transaction that has or will materially affect us: · Any of our directors or officers; · Any person proposed as a nominee for election as a director; · Any person who beneficially owns, directly or indirectly, shares carrying more than 10% of the voting rights attached to our outstanding shares of common stock; · Any of our promoters; · Any relative or spouse of any of the foregoing persons who has the same house address as such person. On January 19, 2011 we entered into a Promissory Note Agreement whereby we received $18,375 from our officer and director, Ms. Johnson.The note accrues interest at a rate of 10.0% per annum, is unsecured and is due on demand.As of February 28, 2011, we had accrued interest payable of $201. Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock There is presently no public market for our common stock.We anticipate making an application for trading of our common stock on the FINRA over the counter bulletin board upon the effectiveness of the registration statement of which this prospectus forms a part.We can provide no assurance that our shares will be quoted on the bulletin board, or if quoted, that a public market will materialize. We have no securities that could be sold pursuant to Rule 144. The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading;(b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and askprice;(d) contains a toll-free telephone number for inquiries on disciplinary actions;(e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and;(f) contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. 30 Table of Contents The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with; (a) bid and offer quotations for the penny stock;(b) the compensation of the broker-dealer and its salesperson in the transaction;(c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Therefore, because our common stock is subject to the penny stock rules, stockholders may have difficulty selling those securities. Holders of Our Common Stock Currently, we have thirty-one (31) holders of record of our common stock. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. We are paying the expenses of the offering because we seek to: (i) become a reporting company with the Commission under the Securities Exchange Act of 1934; and (ii) enable our common stock to be quoted on the FINRA over-the-counter bulletin board.We plan to file a Form 8-A registration statement with the Commission prior to the effectiveness of the Form S-1 registration statement. The filing of the Form 8-A registration statement will cause us to become a reporting company with the Commission under the 1934 Act concurrently with the effectiveness of the Form S-1 registration statement. We must be a reporting company under the 1934 Act in order that our common stock is eligible for trading on the FINRA over-the-counter bulletin board.We believe that the registration of the resale of shares on behalf of existing shareholders may facilitate the development of a public market in our common stock if our common stock is approved for trading on a recognized market for the trading of securities in the United States. We consider that the development of a public market for our common stock will make an investment in our common stock more attractive to future investors.We believe that obtaining reporting company status under the 1934 Act and trading on the OTCBB should increase our ability to raise these additional funds from investors. 31 Table of Contents Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Executive Compensation Summary Compensation Table The table below summarizes all compensation awarded to, earned by, or paid to our executive officers for all services rendered in all capacities to us for the periods ended February 28, 2011 and 2010. SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings ($) All Other Compensation Total Carolyne Johnson, President, Chief Executive Officer, Principal Executive Officer, Chief Financial Officer, Principal Financial Officer, Principal Accounting Officer, and Director 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Scott A. Stupprich, Secretary 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 32 Table of Contents Outstanding Equity Awards at Fiscal Year-End The table below summarizes all unexercised options, stock that has not vested, and equity incentive plan awards for each named executive officer as of February 28, 2011. OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END OPTION AWARDS STOCK AWARDS Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) Carolyne Johnson - Scott A. Stupprich - There were no grants of stock options since inception to date of this Prospectus. 33 Table of Contents Financial Statements Index to Financial Statements: Audited statements for the period from January 18, 2011 (Date of Inception) through February 28, 2011: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheet as of February 28, 2011 F-3 Statement of Operations from inception on January 18, 2011 through February 28, 2011 F-4 Statement of Stockholders’ Equity (Deficit) from inception on January 18, 2011 through February 28, 2011 F-5 Statement of Cash Flows from inception on January 18, 2011 through February 28, 2011 F-6 Notes to Financial Statements 34 Table of Contents SADLER, GIBB& ASSOCIATES, LLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors T&G Apothecary, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of T&G Apothecary, Inc. as of February28, 2011, and the related statement of operations, stockholders’ equity (deficit) and cash flows for the period from inception on January18, 2011 through February 28, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion the financial statements referred to above present fairly, in all material respects, the financial position of T&G Apothecary, Inc. as of February 28, 2011, and the results of their operations and their cash flows for the period from inception on January 18, 2011 through February 28, 2011, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company had accumulated losses of $4,687 as of February 28, 2011, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT March 22, 2011 F-1 Table of Contents T & G APOTHECARY, INC. (A Development Stage Company) Balance Sheet ASSETS February 28, CURRENT ASSETS Cash $ Restricted cash Prepaid expenses Total Current Assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ Note payable - related party Accrued interest payable - related party Total Current Liabilities STOCKHOLDERS' EQUITY Common stock, 100,000,000 shares authorizedat par value of $0.001; 8,000,000shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ The accompanying notes are an integral part of these financial statements. F-2 Table of Contents T & G APOTHECARY, INC. (A Development Stage Company) Statement of Operations From Inception on January 18, 2011 Through February 28, 2011 REVENUES $
